TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00350-CV


Floyd Pleasant Tarvin IV, Appellant

v.

Texas Department of Criminal Justice, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-09-002351, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On September 30, 2010, the trial court signed an order dismissing appellant's case,
among many others, for want of prosecution.  However, appellant did not file his notice of appeal
until June 23, 2011.  Although appellant has informed us that he had filed a motion to retain the
cause before the dismissal order was signed and that he filed a motion to reinstate the cause after its
dismissal, because the notice of appeal was filed outside the possible deadlines for appeal, see Tex.
R. App. P. 26.1, we cannot exercise jurisdiction over the cause, see Texas Emp'rs Ins. Ass'n v.
Martin, 347 S.W.2d 916, 917 (Tex. 1961) (because appeal was not perfected within thirty days of
judgment, court of appeals "did not acquire jurisdiction").  We therefore must dismiss the appeal for
want of jurisdiction.  Tex. R. App. P. 42.3(a).


					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   December 30, 2011